DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 9/19/2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement

Applicant’s arguments filed 9/24/2021 have been considered but are not persuasive, as for applicant’s arguments:
Applicant argue the 35 USC 101 by stating the amendments overcome the rejection however the amended claims are directed towards mathematical computations and therefore examiner is maintaining the 35 USC 101.
Applicant’s amendments/arguments towards the double patenting rejection have been considered but are not persuasive as they still recite substantially the same subject matter, the amended claims recite anonymous and removing duplicates where the copending Application No. 16/592,110 recites using hashes which would be anonymous and removing information using dot product.
Applicant’s arguments overcome the 35 USC 103 rejection.
	
Information Disclosure Statement

The Information Disclosure Statements filed 6/10/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.


Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f): 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/592,110 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

35 USC § 101 Analysis
Step 1: 
The Supreme Court has held that the patent eligibility statute, Section 101, contains an implicit exception for laws of nature, natural phenomena, and abstract ideas, which are ‘‘the basic tools of scientific and technological work.’’

Step 2A (prong 1):
In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s):
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Step 2A (prong 2):
A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.


For example, limitations that are indicative of “integration into a practical application” include:
1) Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a);
2) Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
3) Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP § 2106.05(c); and
4) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).
See PTO § 101 Memorandum, 84 Fed. Reg. 53 - 55.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Step 2B:
The Federal Circuit has held claims are eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).  Therefore, if a claim has been determined to be directed to a judicial exception under revised Step 2A, the additional elements should then be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patent eligible subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  

Step 1: 
The claims recite a process, system, apparatus, article of manufacture, and/or a nontransitory storage medium with instructions, all of which are statutory categories.

Step 2A (prong 1):

Claim 1 (representative of claims 11):

 A method for estimating the number of unique user interactions with a set of content items provided by different content delivery platforms comprising:
receiving, via a network, a first vector from a first content delivery platform, each coordinate of the first vector being equal to a sum based on a plurality of hashes that contain no specific information about individual users or specific interactions of the individual users with the first content delivery platform, wherein each hash is calculated from one of a plurality of user interactions with the set of content items occurring via the first content delivery platform; (Mathematical Concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations; Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors)
receiving, via a network, a second vector from a second content delivery platform, each coordinate of the second vector being equal to a sum based on a plurality of hashes that contain no specific information about individual users or specific interactions of the individual users with the second content delivery platform, wherein each hash is calculated from one of a plurality of user interactions with the set of content items occurring via the second content delivery platform; (Mathematical Concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations; Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors)
estimating a number of anonymous user interactions with the set of content items occurring via the first content delivery platform based on a sum of elements of the first vector; (Mathematical Concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations; Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors)
estimating a number of anonymous user interactions with the set of content items occurring via the second content delivery platform based on a sum of elements of the second vector; (Mathematical Concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations; Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors)
estimating a number of unique user interactions with the set of content items provided by both the first content delivery platform and the second content delivery platform based on the first vector, the second vector, and accounting for duplicate users by removing anonymous user interactions that intersect the first vector and the second vector. (Mathematical Concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations; Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors)
Additional dependent claims do not appear remedy the deficiency.
Step 2A (prong 2): 
Claim 1 (representative of claims 11):
…a network
…a system
…one or more processors
These remaining claim limitations are delineated as shown immediately preceding.  The abstract idea is not integrated into a practical application. There are no improvements to the functioning of a computer, other technology or technical field, a particular machine is not cited, nothing is transformed to a different state or thing, the abstract idea is not more than a drafting effort designed to monopolize the abstract idea. The claim merely uses a computer as a tool to perform the abstract idea, which is generally linked to a particular field of use, in this case, marketing and advertising.

Step 2B:


Examiner’s Note – Electronic Communications
The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

Other Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Thang X. Vu et al.  Blockchain-based Content Delivery Networks: Content Transparency Meets User Privacy.  (January 22, 2019).  Retrieved online 05/09/2021. https://arxiv.org/pdf/1901.07622.pdf

João Taveira Araújo et al.  Balancing on the Edge: Transport Affinity without Network State.  (April 09, 2019). Retrieved online 05/09/2021.  https://www.usenix.org/system/files/conference/nsdi18/nsdi18-araujo.pdf

CARPIO FREDRIK et al. (EP 2052335 A4). SYSTEM AND METHOD OF SELECTIVE MEDIA CONTENT ACCESS THROUGH A RECOMMENDATION ENGINE.  

MATHUR NIPUN. (WO 2014120396 A1). CROSS-PLATFORM ADVERTISEMENT TARGETING.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SIMON P KANAAN/Primary Examiner, Art Unit 2492